Maxwell, Ch. J.
This action was brought in the district court of Holt county, to compel the plaintiff in error, who was then county judge, to issue an execution upon a judgment pre*595viously rendered in the county court of said county. The ■district court rendered judgment granting the writ from which the plaintiff brings the cause into this court by petition in error. There is no bill of exceptions in this case It is therefore impossible for this court to review the action of the trial court. It is evident that testimony was introduced on the hearing, but whether or not the evidence warranted the judgment actually rendered we have no means 'of determining.
The judgment is therefore affirmed.
Judgment affirmed.
The other judges concur.